Case 2:15-cr-00012-DBH Document 114 Filed 11/04/20 Page 1 of 1    PageID #: 306




                     UNITED STATES DISTRICT COURT

                               DISTRICT OF MAINE


 UNITED STATES OF AMERICA,              )
                                        )
                                        )
 V.                                     )    CRIMINAL NO. 2:15-CR-12-DBH-01
                                        )
 TASHEEM CARTER,                        )
                                        )
                            DEFENDANT   )


              ORDER AFFIRMING RECOMMENDED DECISION
                     OF THE MAGISTRATE JUDGE


      On October 2, 2020, the United States Magistrate Judge filed with the
court, with copies to the parties, his Recommended Decision on Motion for
Sentence Reduction Pursuant to the First Step Act. The defendant filed an
objection to the Recommended Decision on October 20, 2020. I have reviewed
and considered the Recommended Decision, together with the entire record; I
have made a de novo determination of all matters adjudicated by the
Recommended Decision; and I concur with the recommendations of the United
States Magistrate Judge for the reasons set forth in the Recommended Decision,
and determine that no further proceeding is necessary.
      It is therefore ORDERED that the Recommended Decision of the Magistrate
Judge is hereby ADOPTED. The motion for sentence reduction pursuant to the
First Step Act is DENIED.

      SO ORDERED.

      DATED THIS 4TH DAY OF NOVEMBER, 2020

                                            /S/D. BROCK HORNBY
                                            D. BROCK HORNBY
                                            UNITED STATES DISTRICT JUDGE
